DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed January 10, 2022, have been considered.  The previous Claim Objections are withdrawn in view of the amendments to the claims.  The remaining arguments appear moot in view of the amendments to the claims which necessitated the new grounds of rejection set forth below.

Claim Objections
Claim 1 (and Claims 5–18 in view of their dependence therefrom) is objected to because of the following informalities: the claim ends with a quotation mark instead of a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 5–18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2009/0310044 to Lee in view of U.S. Patent Application Publication No. 2013/0300988 to Zhong.
Regarding Claim 1, Lee discloses (e.g., Figs. 3–9 and their corresponding description) a 3D display apparatus (e.g., paragraph [0002]), comprising: a first substrate 4, a second substrate 11, a liquid crystal layer 10 between the first substrate and the second substrate, a first alignment layer 6 on the first substrate, a second alignment layer 7 on the second substrate, a polarizer (including regions 30/31), and an analyzer (including regions 33/34) between the second alignment layer and the second substrate (Fig. 3), wherein the polarizer is on a side of the first substrate opposite from the first alignment layer or between the first substrate and the first alignment layer (Fig. 3), and the polarizer is configured to form two types of linearly polarized light being alternately arranged (regions 30/31, paragraph [0043]), and polarization directions of the two types of linearly polarized light being perpendicular to each other (paragraph [0043]).
Lee further discloses that the 3D display apparatus includes a backlight source 2 and a color film layer 9 (e.g., Fig. 3); and the color film layer 9 is disposed between the second alignment layer 7 and the analyzer 33/34, and the backlight source generates light passing through the color film layer to the analyzer in order (Fig. 3).
Lee does not explicitly disclose that the color film layer is in direct contact with the analyzer.
Zhong discloses a method of making a display including a polarizer and a color filter film, and teaches that the color filter film may be directly formed on the polarizer (e.g., paragraphs [0035] and [0036] and Figs. 2 and 3).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the device of Lee such that the color film layer is in direct 
Regarding Claim 5, the combination of Lee and Zhong would have rendered obvious (citing to Lee) wherein the polarizer comprises a plurality of alternately arranged first polarizing units 30 and second polarizing units 31, a polarization direction of each of the plurality of first polarizing units is perpendicular to a polarization direction of each of the plurality of second polarizing units (paragraph [0043]).
Regarding Claim 6, the combination of Lee and Zhong would have rendered obvious (citing to Lee) wherein the analyzer comprises a plurality of alternately arranged first analyzer units 33 and second analyzer units 34.
Regarding Claim 7, the combination of Lee and Zhong would have rendered obvious (citing to Lee) wherein one of the plurality of first analyzer units corresponds to one of the plurality of first polarizing units and a polarization direction of the one of the plurality of first analyzer units is perpendicular to a polarization direction of the corresponding one of the plurality of first polarizing units (paragraphs [0047]–[0048] and Fig. 5); and one of the plurality of second analyzer units corresponds to one of the plurality of second polarizing units and a polarization direction of the one of the plurality of second analyzer units is perpendicular to a polarization direction of the corresponding one of the plurality of second polarizing units (paragraphs [0047]–[0048] and Fig. 5).
Regarding Claim 8, Lee does not explicitly disclose wherein the first alignment layer and the second alignment layer each comprise odd-numbered columns and even-numbered columns, the odd-numbered columns of the first alignment laver and the odd-numbered columns of the second alignment layer correspond to the first polarization units respectively, the even-numbered columns of the first alignment layer and the even-numbered columns of the second alignment layer correspond to the second polarization units respectively.
However, Fig. 5, and paragraphs [0043]–[0044], of Lee, appear to suggest such an alternating alignment structure with the alternating alignment portions corresponding to the respective first and second polarization units, reasonably suggesting to one of ordinary skill in the art at the time of effective filing such a configuration.  As such, the combination of Lee and Zhong would have rendered obvious these features.
Regarding Claim 9, the combination of Lee and Zhong would have rendered obvious (citing to Lee) wherein the odd-numbered columns of the first alignment layer and the even-numbered columns of the second alignment layer each have a first alignment direction, and the even-numbered columns of the first alignment layer and an odd-numbered columns of the second alignment layer each have a second alignment direction, the first alignment direction and the second alignment direction being respectively substantially the same as the polarization directions of the two linearly polarized light generated by the polarizer (Fig. 5 and paragraphs [0043]–[0044]).
Regarding Claim 10, the combination of Lee and Zhong would have rendered obvious (citing to Lee) wherein the odd-numbered columns and the even-numbered 
Regarding Claim 11, the combination of Lee and Zhong would have rendered obvious (citing to Lee) a quarter-wave plate 68 between the analyzer and the second substrate, wherein an optical axis of the quarter-wave plate is respectively at a 45° angle to the polarization directions of the two types of linearly polarized light (e.g., Fig. 8 and paragraphs [0060]–[0061], to facilitate operation of circular polarizing glasses to generate a 3D image).
Regarding Claim 12, the combination of Lee and Zhong would have rendered obvious (citing to Lee) wherein at least one of the first polarizing units comprises a first polarizer and a half wave plate, at least one of the second polarizing unit comprises a second polarizer and the half wave plate, and the first polarizer and the second polarizer are integrally formed (e.g., Fig. 6, paragraph [0054]).
Regarding Claim 13, the combination of Lee and Zhong would have rendered obvious (citing to Lee) wherein the first polarizer, the second polarizer, and the half wave plate are on a side of the first substrate opposite from the first alignment layer, and the half wave plate is between the first polarizer and the first substrate (Figs. 3–9, and where such involves merely a rearrangement of the location of the optical components, which would still be expected to operate as intended, absent evidence from Applicant to the contrary, and as such would have been obvious to one of ordinary skill in the art at the time of effective filing e.g., MPEP § 2144.04).
Regarding Claim 14, the combination of Lee and Zhong would have rendered obvious (citing to Lee) wherein the half-wave plate corresponds to the position of a column of sub-pixels of the 3D display apparatus (e.g., paragraph [0051]).
Regarding Claim 15, the combination of Lee and Zhong would have rendered obvious (citing to Lee) wherein a width of at least one of the fist polarizing unis, a width of at least one of the second polarizing unis, a width of at least one of the first analyzer units, a width of at least one of the second analyzer units, a width of at least one of the odd-numbered columns of the first alignment layer, a width of at least one of the even-numbered columns of the first alignment layer, a width of at least one of the odd-numbered columns of the second alignment layer, and a width of at least one of the even-numbered columns of the second alignment layer are substantially equal to one another (e.g., Figs. 3–9).
Regarding Claim 16, the combination of Lee and Zhong would have rendered obvious (citing to Lee) an anti-reflection layer 24, the anti-reflection layer being on a side of the second substrate opposite from the analyzer (Fig. 3).
Regarding Claim 17, the combination of Lee and Zhong would have rendered obvious (citing to Lee) wherein the analyzer is a first bidirectional metal grating polarizer (e.g., Claim 1 of Lee and the Abstract suggest a wire grid structure).
Regarding Claim 18, the combination of Lee and Zhong would have rendered obvious (citing to Lee) wherein the polarizer is a second bidirectional metal grating polarizer (e.g., Claim 1 of Lee and the Abstract suggest a wire grid structure).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN CROCKETT whose telephone number is (571)270-3183. The examiner can normally be reached M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN CROCKETT/Primary Examiner, Art Unit 2871